DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. The Applicant’s claim for benefit of JP2019-081578 filed 04/23/2019, has been received and acknowledged. 
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-6 in the reply filed on 06/21/2022 is acknowledged. Therefore, Claim 7 is withdrawn and Claims 1-6 are pending examination as discussed below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (U.S. 2008/0003534, cited by applicant) in view of Yao (CN-106755823-A). 

Regarding Claim 1, Takano teaches a quenching apparatus (Figure 1; Char. No. 2) which performs quenching treatment on a solution-treated workpiece (Figure 1; Char. No. 8) unloaded from a solution treatment furnace (Figure 1; Char. No. 1)(paragraph [0038]). Takano teaches the solution treatment furnace including a plurality of workpiece storage chambers and a plurality of workpiece unloading ports corresponding to the workpiece storage chambers (e.g., each chamber from Figure 1 referenced above is able to be loaded and unloaded via Char. Nos. 5, 6, and 7) (paragraph [0038]). 
However, Takano does not teach the quenching apparatus being provided so as to be movable in accordance with positions of the workpiece unloading ports. 
Yao teaches a vertical quenching furnace (page 1, paragraph 1). Yao teaches a quenching apparatus (Figure 1, Char. No. 12) being provided so as to be movable in accordance with positions of the workpiece unloading ports (Figure 1, Char. Nos. 4/41) (page 3, paragraph 6). Yao teaches this facilitates quenching medium cleaning and replacement (page 3, paragraph 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano with the concepts of Yao with the motivation of facilitating quenching medium cleaning and replacement. 

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Takano (U.S. 2008/0003534, cited by applicant) in view of Yao (CN-106755823-A). 

Regarding Claim 2, Takano teaches a quenching apparatus (Figure 1; Char. No. 2) which performs quenching treatment on a solution-treated workpiece (Figure 1; Char. No. 8) unloaded from a solution treatment furnace (Figure 1; Char. No. 1)(paragraph [0038]). Takano teaches the solution treatment furnace including a plurality of workpiece storage chambers arranged horizontally into an annular shape and stacked in a vertical direction (Figure 3; paragraph [0046]). Takano teaches a plurality of workpiece unloading ports corresponding to the workpiece storage chambers (e.g., each chamber from Figures 2, and 3 referenced above is able to be loaded and unloaded via Char. Nos. 18/19) (paragraph [0043]). 
However, Takano does not teach the quenching apparatus being provided so as to be movable in accordance with positions of the workpiece unloading ports. 
Yao teaches a vertical quenching furnace (page 1, paragraph 1). Yao teaches a quenching apparatus (Figure 1, Char. No. 12) being provided so as to be movable in accordance with positions of the workpiece unloading ports (Figure 1, Char. Nos. 4/41) (page 3, paragraph 6). Yao teaches this facilitates quenching medium cleaning and replacement (page 3, paragraph 6). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano with the concepts of Yao with the motivation of facilitating quenching medium cleaning and replacement. 
Regarding Claim 3, Takano teaches a workpiece storage unit configured to store a workpiece unloaded from the workpiece unloading ports (Figure 1, Char. No. 4; paragraph [0038]). 
Takano refers to this as “air cooling equipment”, however does not explicitly teach an air-cooling fan configured to air-cool a workpiece stored in the workpiece storage unit. However, it would have been obvious to incorporate this feature as Takano teaches within paragraph [0058] that the air cooling equipment is used such that workpieces can be checked easily by hand at a later process - thus an air-cooling fan configured to air-cool the workpiece is the obvious choice in such a scenario. Without said fan, it would not be possible to easily check workpieces by hand, and any other cooling means would not be referred to as “air cooling equipment”. 
Regarding Claim 4, both Takano and Yao teach workpiece storage units being provided with shutters capable of opening and closing at a place where the workpiece is to be loaded and unloaded (Takano - paragraph [0043)(Yao - page 2, paragraph 6). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (U.S. 2008/0003534, cited by applicant) in view of Yao (CN-106755823-A) as applied to claim 3 above, and further in view of Honda (U.S. Patent No. 6,269,552). 

Regarding Claim 5, Takano in view of Yao are relied upon for the reasons given above in addressing claim 3. However, the references do not teach a straightening plate configured to straighten an air flow generated by an air-cooling fan. 
Honda teaches a method of drying substrates and a drying apparatus (abstract). Honda teaches a straightening plate configured to straighten an air flow generated by a fan (column 6, lines 52-57). Honda teaches this improves air flow efficiency and reduces unevenness in air flow (column 6, lines 52-57). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano in view of Yao with the concepts of Honda with the motivation of improving air flow efficiency and removing air flow unevenness. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Takano (U.S. 2008/0003534, cited by applicant) in view of Yao (CN-106755823-A) as applied to claim 2 above, and further in view of Davis (U.S. 2003/0051973). 

Regarding Claim 6, Takano teaches an embodiment wherein a plurality of workpiece chambers are provided in a vertical direction and of the solution treatment furnace (e.g., Figure 7); and further that each of these furnaces have corresponding inlet and outlet ports (paragraph [0043]). 
However, Takano does not teach the quenching apparatus being movable up and down in accordance with the positions of the workpiece unloading ports. 
Yao teaches a vertical quenching furnace (page 1, paragraph 1). Yao teaches a quenching apparatus (Figure 1, Char. No. 12) being provided so as to be movable in accordance with positions of the workpiece unloading ports (Figure 1, Char. Nos. 4/41) (page 3, paragraph 6). Yao teaches this facilitates quenching medium cleaning and replacement (page 3, paragraph 6). 
Davis teaches an automated system for handling and processing wafers within a carrier (abstract). Davis teaches a carrier intended to load and unload workpieces from corresponding ports, vertically (e.g., movable up and down) (paragraph [0008]). Davis teaches that utilization of an apparatus able to be moved up and down in accordance with the positions of workpiece unloading ports allows for a system that is highly compact and occupies a relatively small space (paragraph [0008]). 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Takano with the concepts of Yao with the motivation of facilitating quenching medium cleaning and replacement; and the concepts of Davis with the motivation of efficient utilization of space or system footprint. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN L HECKMAN whose telephone number is (571)272-3295. The examiner can normally be reached M-F 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith D Walker can be reached on (571) 272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN L HECKMAN/Examiner, Art Unit 1735    

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735